—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered November 9, 1993, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the court committed reversible error by neglecting to read back the entire testimony of a witness at the jury’s request (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818). In any event, the court responded meaningfully to the jury’s request (see, People v Malloy, 55 NY2d 296, 302, cert denied 459 US 847; People v Almodovar, 62 NY2d 126; CPL 310.30). Moreover, the defendant has failed to demonstrate any serious prejudice resulting from the court’s permitting the jury to indicate the point at which the jury had heard enough of the requested testimony (see, People v Lourido, 70 NY2d 428, 435; People v Razack, 196 AD2d 897).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Miller, J. P., Altman, Krausman and Florio, JJ., concur.